                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR19-0063-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    BRANDAN L. WILKINS,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to extend the
18   pretrial motions deadline. (Dkt. No. 23.) Having thoroughly considered the motion and the
19   relevant record and finding good cause, the Court GRANTS the motion. The pretrial motions
20   deadline is hereby EXTENDED from September 13, 2019 to September 27, 2019.
21          DATED this 16th day of September 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR19-0063-JCC
     PAGE - 1
